DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda US (2020/0271344 A1).
In regards to claim 1, Ikeda teaches a control system for a heating, ventilation, and/or air conditioning (HVAC) system (see figs. 1-2 and abstract), comprising: a sensor (sensors 83a, 83b) configured to detect a concentration of refrigerant in air (concentration of refrigerant leak, see paragraph 34); and a controller (90) configured to: receive feedback from the sensor (see fig. 2) indicative of the concentration of the refrigerant in the air (sensors 83 measure refrigerant leak amount); determine whether the concentration of the refrigerant in the air is less than a threshold value (refrigerant concentration detect by sensors 83 at 1/10 or 1/20 of the lower flammable limit, which are less than the lower flammable limiter, and less than 1/5 or 1/10 of the lower flammable limits, respectively, see or a non-operating mode indicative of a satisfied call for conditioning (this is an alternative limitation and not required by the claim; however, Ikeda teaches non-operative mode of the HVAC system by stopped state of the compressor, see fig. 5);
operate a blower of the HVAC system (fans 16 and 22 driven in cooling and at the start of leak amount reduction modes, see figs. 5, and 9) for a first predetermined time period (fans 16 and 22 operated until the end of at least one of the refrigerant retrieval, transfer or prevention operations, see figs. 5, 9 and paragraphs 56, 61 and 29; Also fan 22 operated for time Ts, see fig. 9 and paragraph 69) based on a first determinations that the concentration of the refrigerant in the air is less than the threshold value (when refrigerant leak is detected, see paragraph 27 and the leak is less than 1/5 or 1/10 of the lower flammable limit, see paragraph 35) and that the HVAC system is entering the operating mode (see fig. 5 and paragraphs 27, 39); and
operate the blower of the HVAC system for a second predetermined time period (fan 22 operated during refrigerant transfer or outflow prevention operation, see figs. 5, 9 and paragraphs 56, 61 and 29) based on the first determinations (refrigerant concentration being less than 1/5 or 1/10 of the lower flammable limit, see paragraphs 35 and 27) and a third determination that the HVAC system is in the non-operating mode (fan 22 operated during outflow prevention operation when compressor 10 of the HVAC system is non-operating, see fig. 5; Also after compressor is stopped during refrigerant transfer operation, the fan is still operated during outflow prevention operation, see fig. 5 and paragraphs 27, 39); wherein the second predetermined time period is different than the first predetermined time period (time period required to perform the refrigerant transfer and/or outflow prevention operation being different and 
In regards to claim 4, Ikeda teaches that the controller includes a normal system operation timer (92) communicatively coupled to the controller (see fig. 2) and configured to measure an elapsed time (see paragraph 38), wherein the controller is configured to determine whether the first predetermined time period has elapsed based on the elapsed time (whether time Ts has elapsed, see paragraphs 78, and 68-69; time Ts has elapsed based on the measurement by time measurement unit 92, see paragraph 69; Also determine whether each of the refrigerant retrieval, transfer or outflow prevention operations had ended, see fig. 9, where the end of the operation represents the time taken to perform the operation) and wherein the controller is configured to reset the normal system operation timer (90 sets the time Ts and resets time Ts at the beginning of every refrigerant transfer operation, see fig. 9 and paragraphs 40, 68) after operating the blower for the first predetermined time period (after one transfer operation at ST13 and returning to ST13 via steps ST14, negative response at ST15 and negative response at ST12, see fig. 9).
In regards to claim 5, Ikeda teaches that the controller is configured to: determine whether the concentration of the refrigerant in the air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limit, which is greater than 1/5, 1/10, or 1/20 respectively of the lower flammable limits, see paragraphs 34-35; refrigerant leak increasing during lea-amount reduction mode more than the 1/5, 1/10, or 1/20 of the lower flammable limit, see paragraph 35; and also when the sensor detects the leak, see paragraph 37; and the controller determines that refrigerant leak has occurred, see paragraph 34); and suspend operation of a compressor of the HVAC system (by stopping the compressor) and an outdoor fan of the HVAC system (compressor stopped and fan 16 stopped in outflow prevention operation, see fig. 5 and paragraphs 61, 37) based on the second determination (compressor stopped during outflow prevention operation after operating the compressor during cooling and other operations, see fig. 5) and a fourth determination that the concentration of the refrigerant in the air is greater than the threshold value (refrigerant leak detection by sensors 83 while the refrigerant leak amount increases in the early stages of leak-amount reduction 
In regards to claim 10, Ikeda teaches that the controller (90) is configured to resume normal operation of the HVAC system (cooling or heating operations by apparatus 100, see figs. 3-5) and continue to receive feedback from the sensor (leak detection sensors 83 detect refrigerant leak and the controller determines the refrigerant leak, see paragraph 34) after operating the blower for the first predetermined time period (apparatus 100 is operated in cooling, and heating operation modes, before and after the end of the leak-amount reduction mode, see fig. 9 and paragraphs 22, 26 and 37).
In regards to claim 30, Ikeda teaches that the sensor (83a, 83b) is disposed within a supply outlet duct of the HVAC system (sensors 83 placed within supply air path within the housing of the indoor units 2a, 2b, see fig. 1, 3, 4, and 6-8; and paragraph 34).
In regards to claim 31, Ikeda teaches that the sensor (83a, 83b) is disposed between an evaporator (21) of the HVAC system and the blower (22) of the HVAC system (see fig. 1, 3, 4, and 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 5 above and further in view of Kinoshita (US 2012/0023989 A1).
In regards to claim 6, Ikeda teaches that the controller is configured to operate the blower at a speed (fan 22 driven) for a predetermined period (until the end of outflow prevention operation and ending of leak amount reduction mode, see fig.9 and paragraph 65) after suspending operation of the compressor and the outdoor fan (see outflow prevention operation, where compressor 10 and outdoor fan 16 are stopped, see fig. 5 and paragraphs 61, 37).
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated and deactivated (stopping and operating the fan 42 at level LL, see figs. 22, 27) for a predetermined number of cycles (fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high pressure stability at step S87, see fig. 27 and the end of time measured by timer count, see paragraphs 216, 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower for predetermined number of cycles as taught by Kinoshita in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).
In regards to claim 7, Ikeda teaches that the controller is configured to operate the blower at a speed (fan 22 driven) until input is received (until the end of outflow prevention operation input from step ST16 and ending of leak amount reduction mode, see step ST17, fig.9 and paragraph 65) after suspending 
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Kinoshita teaches an indoor fan (42) which is cyclically activated and deactivated (stopping and operating the fan 42 at level LL, see figs. 22, 27; fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation control, high pressure stability at step S87, see fig. 27 and the end of time measured by timer count, see paragraphs 216, 220) until an input indicative of reset (by a positive response at step S87 which directs the program to end the high temperature air discharge initiation control, see fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower for predetermined time as taught by Kinoshita in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2020/0271344 A1) as applied to claim 1 above and further in view of Chen (US 2016/0178229 A1) and Kinoshita (US 2012/0023989 A1).
In regards to claim 8, Ikeda teaches that the controller is configured to: determine whether the concentration of the refrigerant in air is greater than the threshold value (refrigerant leak detected by sensors 83a, 83b at the lower flammability limit, or at 1/5, or 1/10 of the lower flammable limiter, which is greater than 1/5, 1/10, or 1/20 respectively of the lower flammable limits, see paragraphs 34-35; 
However, Ikeda does not explicitly teach cyclic activation and deactivation of the blower.
Chen teaches an indoor fan (114) which is cyclically activated and deactivated (stopping at step 220 and operating the fan 114 at step 216, see fig. 6) based on the determination that the concentration of refrigerant in air is greater than a threshold value (see steps 212, 218, fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda to modify the operation of the blower of Ikeda by cyclically activating and deactivating the blower based on the refrigerant concentration rising above the threshold as taught by Chen for refrigerant concentration rising above the threshold as taught by Chen in the outflow prevention operation, where compressor and outdoor fan were in a stopped state, of Ikeda in order to effectively mitigate or reverse refrigerant leak and accumulation (see paragraph 41, Chen).
Ikeda is also silent about the number of cycles of the cyclic blower operation.
However, Kinoshita teaches an indoor fan (42) which is cyclically activated and deactivated (stopping and operating the fan 42 at level LL, see figs. 22, 27) for a predetermined number of cycles (fan 42 stopped and operated for number of cycles until the end of high temperature air discharge initiation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda as modified by modifying the operation of the blower of Ikeda as modified to cycle for predetermined number of cycles as taught by Kinoshita in the outflow prevention operation of the system of Ikeda as modified in order to disperse the leaked refrigerant while preventing a sudden drop in refrigerant pressure which would create a greater pressure difference between the refrigerant and the atmosphere (see paragraph 215, Kinoshita).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Chen and Kinoshita as applied to claim 8 above and further in view of Okada (US 2015/0159931 A1).
In regards to claim 9, Ikeda teaches a remote control input unit (see paragraph 36) and the controller (90) configured to: receive input indicative of manual instructions for leak detection and reduction from the user input remote control unit (see paragraphs 36 and 39).
However, Ikeda does not explicitly teach that the controller is configured to: transmit an alert to a user interface.
Okada teaches a controller (20) and a user interface (communication section 21, display section 22, see fig. 3); where the controller is configured to: transmit an alert to a user interface (leakage detection schedule from the input section 23 of the controller 20 is displayed on the display section 22, see fig. 3 and paragraphs 65, and 67; and error message transmitted by the controller to display at the display section 22, see figs. 8, 12 and paragraph 122); where the alert is indicative of a leak fault mode (error message regarding leak detection, see fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ikeda as modified to transmit an alert about leak detection to the user interface from the controller as taught by Okada for the leak detection in the .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above.
In regards to claim 28, Ikeda teaches that the first predetermined time period comprises a first amount of time (amount of time needed to complete cooling and refrigerant retrieval operations, see figs. 5 and 9), the second predetermined time period comprises a second amount of time (amount of time Ts, needed to complete refrigerant transfer and/or outflow prevention operations, see figs. 5, 9; and paragraph 40; after the cooling and refrigerant retrieval operations, see figs. 5 and 9).
Ikeda is silent about the length of first time in comparison to the second time.
However, the examiner takes official notice that the first amount of time would be greater than the second amount of time (it is well known that the time for performing normal cooling operation and retrieval operation would greater than a predetermined refrigerant transfer operation time Ts, see fig. 9 and paragraphs 40 and 68). It would have been obvious for one of ordinary skill in the art to set a longer time for normal operation than for refrigerant transfer operation because refrigerant transfer operation is applied only in case of refrigerant leak.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above.
In regards to claim 29, Ikeda teaches that the first predetermined time period comprises a first amount of time (amount of time needed to complete cooling and/or refrigerant retrieval operations, see figs. 5 and 9), the second predetermined time period comprises a second amount of time (amount of time Ts, needed to complete refrigerant transfer and/or outflow prevention operations, see figs. 5, 9; and paragraph 40; after the cooling and refrigerant retrieval operations, see figs. 5 and 9).
Ikeda is silent about first time being less than the second time.
.
Allowable Subject Matter
Claims 11, 13-16, 18, 19, 23, 24, 27, and 32-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Ikeda does not teach the newly added claim limitations of claim 1," the examiner maintains the anticipation rejection under 35 USC 102 over Ikeda of claim 1 because applicant has not provided any arguments for why the Ikeda reference does not teach the newly added limitations of claim 1. Ikeda teaches two separate time periods where blower is operated during both HVAC (i.e. compressor) off and on states (see fig. 5, Ikeda and above rejection of claim 1).
Applicant’s arguments, see pages 4-10, filed 2/7/2022, with respect to claims 11 and 19 have been fully considered and are persuasive.  The anticipation and obviousness rejections of claims 11 and 19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                /NELSON J NIEVES/Primary Examiner, Art Unit 3763